DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 17, 2021, the applicants have amended claims 1, 4, 7-8 and 10-20 and furthermore, have added new claims 21-47.
3. Claims 1-47 are pending in the application.

Information Disclosure Statement
4. In the IDS filed on Oct. 17, 2021, one reference was lined through since the date of publication was missing.

Response to Arguments
5. Applicant's arguments filed on Oct. 17, 2021 have been fully considered but they are not persuasive regarding obviousness rejection of instant claims 1-15 and newly added claims 28-31 over Ezzati in view of Zhu. The examiner does not agree with the applicant’s arguments on pages 21-23 that it would not have been obvious to one skilled in the art to treat endometeriosis-related pain by deuterated (positions H73, H74 and H75) Elagolix prepared by combining the teachings of Ezzati and Zhu with reasonable expectation of success since the total dose is still within the range (50 to 200 mg) disclosed by the cited reference of Ezzati.

Conclusion
6. The obviousness rejection of instant claims 1-15 and 28-31 over Ezzati in view of Zhu    is maintained for the reasons of record.

                       NEW        GROUNDS    OF   REJECTION

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. Claims 16-21, 25-27 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ezzati (Woman’s Health) in view of Clearsynth (Elagolix-D6, cited on applicant’s form 1449).
.

Allowable Subject Matter
10. Claims 22-24 and 35-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11. Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on Oct. 17, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




                                          /CHARANJIT AULAKH/                                          Primary Examiner, Art Unit 1625